DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	Claims 1-4, 6-12, 14-18, and 20-21 are allowed.
2.	The following is an examiner’s statement of reasons for allowance.
	Claims 1-4, 6-12, 14-18, and 20-21 are allowed for the reasons as set forth in Applicant’s response filed 2/1/2021 page 8-9 and supported in Applicant’s specification at 0057, 0062 wherein daycare-based surveillance system changes its field of view to better observe the vehicle to confirm the user is entering the vehicle with a child and the response is written to the blockchain.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	---(2019/0385269) Zachary teaches validation of images captured by vehicle cameras and uses blockchain technology to verify that the vehicle information stored on the blockchain associated with the watermarked vision data via association of the 
	---(2018/0299895) Knotts et al teaches using surveillance cameras (0016, 0069) to confirm people entering and leaving a vehicle (0017, 0024) thereby mom/dad gain confidence that kids have arrived at school safely and/or have boarded the correct school bus and heading home.  Schoolyard cameras, as well as, cameras at other venues can be used to confirm kids entering and leaving a vehicle (0039-0040).  Wide angle cameras may also be used to change field of view (0051).
	---(2015/0242820) Oz teaches sending first, second, third or more messages to a first, second, third or more devices to confirm “Did YOU DROP OFF JANE?” (abstract, figure 1).
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BARRY W TAYLOR/           Primary Examiner, Art Unit 2646